El Juez Asociado Se. Aldeey,
emitió la opinión del tribunal.
La Corte de Distrito de San Juan, Sección Primera, de-cretó el traslado de este pleito a la Corte de Distrito de Arecibo fundándose en la residencia de los demandados. En la apelación que el demandante interpuso contra esa reso-lución sostiene que, de acuerdo con el caso de Cintrón v. El Zenit, 26 D. P. R. 295, no debió decretarse el traslado por-que para que los demandados pudieran obtenerlo han de-bido presentar con la moción de traslado la declaración ju-rada y fundada sobre los méritos del caso, exigida por el artículo 82 del Código de Enjuiciamiento Civil.
El caso que se cita no.es idéntico al presente porque en aquel con' la moción de traslado se presentaron dos decla-raciones juradas, aunque no contenían hecho alguno que per-mitiera precisar si la demandada tenía o no buenos motivos de defensa contra la acción ejercitada, mientras que en el presente caso si bien no se presentó una declaración jurada-sobre los méritos independientemente de la moción de tras-lado, sin embargo, en ésta se alegó bajo juramento que “los demandados han expresado entera y razonablemente el caso a su abogado y éste les ha informado que'tienen una buena *402y sustancial defensa sobre los méritos y estos demandados efectivamente así lo creen”, alegación parecida a la que se hizo en el caso de Bithorn v. Ball, 17 D. P. R. 584, y que fné considerada suficiente.
El objeto perseguido por el artículo 82 citado al exigir declaración jurada sobre los méritos del caso para solicitar el traslado de un pleito y los fines de la justicia quedan cum-plidos cuando se hace esa declaración jurada, aunque sea en la propia moción de traslado.
La resolución apelada debe ser confirmada.

Confirmada la resolución apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.